Citation Nr: 1622020	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  09-50 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bipolar disorder. 

2.  Entitlement to service connection for a psychiatric disorder, to include bipolar disorder, posttraumatic stress disorder, and depression. 

3.  Entitlement to service connection for alcoholism, to include as secondary to psychiatric disorder. 



WITNESSES AT HEARING ON APPEAL

The Veteran, J.M., and A.S. 



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1974 to September 1977. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from an April 2009 and October 2011 rating decisions by the Department of Veterans Affairs, Regional Office, located in Philadelphia, Pennsylvania (RO).  

In the April 2009 rating decision, the RO declined to reopen a previously denied claim for service connection for bipolar disorder and denied the claim for entitlement to service connection for alcoholism.  The Veteran only perfected an appeal as to the denial of his alcoholism claim.  In the October 2011 rating decision, the RO denied the claim for entitlement to service connection for a psychiatric disorder, claimed as PTSD.  The Veteran perfected his appealed.  

Although the Veteran did not appeal the RO's 2009 denial of his claim for entitlement to service connection for bipolar disorder, given the nature of the Veteran's claims, the Board sees fit to broaden the scope of the Veteran's claim to include the possibility of service connection for a psychiatric disorder, to include bipolar, PTSD, and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In doing so, the Board must first address the issue of whether new and material evidence has been received to reopen the previously denied claim for bipolar disorder prior to addressing the underlying claim. 

The Board has considered the additional service personnel records and service dental records, which have been added to the claims folder since the last final rating decisions in March 2007 and April 2009.  In this regard, 38 C.F.R. § 3.156 (c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i) (2015).

However, the newly-associated service personnel and dental records are not relevant to the claim for bipolar disorder as they do not address any complaints or treatment for bipolar disorder.  The additional service personnel records only elaborate on his duties as a missile security police.  Accordingly, reconsideration of the Veteran's claims under 38 C.F.R. §3.156(c) is not warranted based upon these service personnel records.

In December 2015, the Veteran and his friends, J.M. and A.S., testified before the undersigned during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The issues of entitlement to service connection for a psychiatric disorder and alcoholism are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2009 rating decision, the RO reopened the Veteran's declined to reopen a previously denied claim for entitlement to service connection for bipolar, because the evidence failed to demonstrate that his bipolar disorder was related to his period of service.  
 
2.  The additional evidence associated with the claims folder subsequent to the RO's April 2009 rating decision relates to an unestablished fact (lay evidence of in-service injury and onset of symptoms) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

CONCLUSION OF LAW

The April 2009 RO rating decision which declined to reopen the Veteran's previously denied claim for service connection for bipolar disorder is final; and new and material evidence has been received to reopen the Veteran's previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Here, given the Board's favorable disposition of the petition to reopen the Veteran's previously-denied service connection claim, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to the issues have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claims.

The Veteran seeks entitlement to service connection for a psychiatric disorder.  Implicit in the claim is his petition to reopen the previously denied claim for entitlement to service connection for bipolar disorder.

VA must reopen the claim and review its former disposition, when new and material evidence is presented or secured with respect to a claim that has been disallowed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the Veteran originally filed a claim for service connection for bipolar disorder in August 2006, but the RO denied the Veteran's claim because the evidence of record failed to demonstrated that his bipolar disorder had an onset during his period of service or was otherwise related to his period of service.  See March 2007 rating decision.  At the time of that decision, the evidence of record consisted of the Veteran's service treatment records and post-service treatment records.  The Veteran did not appeal the denial of his claim, and the 2007 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Veteran previously sought to reopen his previously denied claim for bipolar disorder, and in the April 2009 rating decision, the RO declined to reopen the previously denied claim because no new and material evidence was submitted that demonstrated the Veteran's bipolar disorder was related to his period of service.  At the time of that rating decision, the evidence of record also included the report of a February 2009 VA psychiatric examination that reflected diagnoses of bipolar and alcoholism.  In addition, the record contained the Veteran's lay statement that he first suffered from mood fluctuation, depression, and suicidal ideations during his period of service.  See November 2008 statement in support of the case.  The Veteran did not appeal, and the April 2009 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Veteran now seeks to reopen his previously denied claim for service connection.  Upon review of the record, the Board finds that the evidence received since the last final ratings decision is new and material.  Specifically, the evidence of record now contains new lay evidence where the Veteran provided additional details about the stressful incidents while performing his duties as a missiles security police, and he also reported that he suffered from a sexual assault during his period of service.  The Veteran further reported that he began drinking heavily during his period of service as self-medication and to mask the onset of bipolar symptoms.  See March 2012 and September 2013 statements in support of case, the report of an April 2013 VA psychiatric examination, and the December 2015 Board hearing transcript.  With the credibility of the new evidence presumed, the additional evidence tends to support the Veteran's assertion that his bipolar disorder an onset during his period of service. 

In Shade v. Shinseki, 24 Vet.App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA." 

Thus, in accordance with Shade, the Board finds that the newly submitted lay statements and medical evidence relate to the unestablished fact necessary to substantiate the Veteran's previously denied claim.  As such, and presuming its credibility, the evidence received since the last final rating decision, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the claim of entitlement to service connection for bipolar disorder. Therefore, the claim is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has been received, and the claim for entitlement to service connection for bipolar disorder is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran seeks entitlement to service connection for a psychiatric disorder, to include bipolar, PTSD, and depression, as well as claims entitlement to service connection for alcoholism as secondary to psychiatric disorder.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim.

Initially, the Board notes that there are outstanding records of pertinent VA treatment.  The Veteran has reported that he first received mental health treatment in 1998 from VA medical facility in Philadelphia.  It does not appear that any attempt has been made to obtain those identified VA treatment records.  On remand, attempts should be made to obtain those outstanding VA treatment records. 

In addition, the Veteran should be afforded a new VA psychiatric examination in order to obtain a medical opinion on the nature and etiology of his claimed disorder.  While the Veteran was previously afforded a VA psychiatric examinations in February 2009 and April 2013, neither of the VA examiners provided an opinion on whether his current diagnosed psychiatric disorder was related to his period of service.  The February 2009 VA examiner only provided a medical opinion regarding the etiology of his alcoholism and the April 2013 VA examiner only concluded that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  No medical opinion has been obtained that addresses whether his current diagnosed psychiatric disorder had an onset during his period of service or is otherwise related to his period of service. 

The Board notes that the Veteran's claim for service connection for alcoholism is inextricably intertwined with his psychiatric claim.  The Veteran has asserted, and the medical evidence suggests, that his alcoholism is related to his psychiatric disorder.  As such the alcoholism claim cannot be reviewed while the pending claim for service connection for psychiatric disorder remains unresolved.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding VA or private pertinent treatment records and then attempt to obtain them. 

2.  Attempt to obtain the Veteran's outstanding treatment records from VA medical facility in Philadelphia in 1998. 

3.  If attempts to locate such records are unsuccessful, then document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

4.  Schedule the Veteran for a VA mental health examination with an appropriate specialist.  Request that the examiner review the claims file and note review of the claims file in the examination report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in the report.

After a review of the record and based on the findings from clinical examination, the examiner should clearly identify any psychiatric diagnosis.  Then with respect to each such diagnosed disability, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that such disability had an onset during his period of service or is otherwise related to his period of service.  In doing so, the VA examiner is asked to address the Veteran's assertion that he drank heavily in service in order to self-medicate or to mask the onset of his bipolar disorder.  

 A detailed rationale should be provided for all opinions. 

5.  Thereafter, review the claims folder to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the service connection claims.  If any benefit sought remains denied, then issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


